


Exhibit 10.1
INDEMNIFICATION
AGREEMENT
This Indemnification Agreement (this “Agreement”) is made and entered into
effective as of ________ __, 20__, by and between Glowpoint, Inc., a Delaware
corporation (the “Company”), and ____________________ (the “Indemnitee”), a
director and/or officer of the Company.
BACKGROUND
A.    The Indemnitee has been selected to serve or is currently serving as a
director and/or officer of the Company and in such capacity is expected to
render or has rendered valuable services to the Company.
B.    The Company has investigated the availability and sufficiency of liability
insurance and Delaware statutory indemnification provisions to provide its
directors and officers with adequate protection against various legal risks and
potential liabilities to which directors and officers are subject due to their
position with the Company and has concluded that insurance and statutory
provisions may provide inadequate and unacceptable protection to certain
individuals requested to serve as its directors and officers.
C.    In recognition of past services and in order to induce and encourage
highly experienced and capable persons such as the Indemnitee to serve as
directors and officers of the Company, the Board of Directors has determined,
after due consideration and investigation of the terms and provisions of this
Agreement and the various other options available to the Company and the
Indemnitee in lieu of this Agreement, that this Agreement is not only reasonable
and prudent, but necessary to promote and ensure the best interests of the
Company and its stockholders.
AGREEMENT
In consideration of the services and continued services of the Indemnitee and in
order to induce the Indemnitee to serve or to continue to serve as a director
and/or officer of the Company, the Company and the Indemnitee agree as follows:


1.Indemnity of the Indemnitee. The Company hereby agrees to hold harmless and
indemnify the Indemnitee to the full extent authorized or permitted by the
provisions of the Delaware General Corporation Law, as such may be amended from
time to time, and Article VIII of the Bylaws of the Company, as such may be
amended from time to time. In furtherance of the foregoing indemnification, and
without limiting the generality thereof:
(a)    Other Than Proceedings by or in the Right of the Company. The Indemnitee
shall be entitled to the rights of indemnification provided in this Section l(a)
if, by reason of his Corporate Status (as hereinafter defined), he is, or is
threatened to be made, a party to or participant in any Proceeding (as
hereinafter defined) other than a Proceeding by or in the right of the Company.
Pursuant to this Section 1(a), the Indemnitee shall be indemnified against all
Expenses (as hereinafter defined), judgments, penalties, fines and amounts paid
in settlement actually and reasonably incurred by him or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, if he
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company and, with respect to any criminal
Proceeding, had no reasonable cause to believe his conduct was unlawful.




--------------------------------------------------------------------------------




(b)     Proceedings by or in the Right of the Company. The Indemnitee shall be
entitled to the rights of indemnification provided in this Section 1(b) if, by
reason of his Corporate Status, he is, or is threatened to be made, a party to
or participant in any Proceeding brought by or in the right of the Company.
Pursuant to this Section 1(b), the Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by him or on his behalf in connection
with such Proceeding if he acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, that, if applicable law so provides, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which the Indemnitee shall have been adjudged to be liable to
the Company unless and to the extent that a court of competent jurisdiction
shall finally determine that such indemnification may be made.
(c)     Indemnification for Expenses of a Party who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that the Indemnitee is, by reason of his Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified to the maximum extent permitted by law against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith. If the
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify the Indemnitee against
all Expenses actually and reasonably incurred by him or on his behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.
2.    Additional Indemnity. In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1, the Company shall
and hereby does indemnify and hold harmless the Indemnitee against all Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by him or on his behalf if, by reason of his Corporate
Status, he is, or is threatened to be made, a party to or participant in any
Proceeding (including a Proceeding by or in the right of the Company),
including, without limitation, all liability arising out of the negligence or
active or passive wrongdoing of the Indemnitee. The only limitation that shall
exist upon the Company’s obligations pursuant to this Agreement shall be that
the Company shall not be obligated to make any payment to the Indemnitee that is
finally determined (under the procedures, and subject to the presumptions, set
forth in Sections 6, 7 and 8 hereof) to be unlawful.
3.    Contribution in the Event of Joint Liability.
(a)    Whether or not the indemnification provided in Sections 1 and 2 hereof is
available, in respect of any threatened, pending or completed Proceeding in
which the Company is jointly liable with the Indemnitee (or would be if joined
in such Proceeding), the Company shall pay, in the first instance, the entire
amount of any judgment or settlement of such Proceeding without requiring the
Indemnitee to contribute to such payment and the Company hereby waives and
relinquishes any right of contribution it may have against the Indemnitee. The
Company shall not enter into any settlement of any Proceeding in which the
Company is jointly liable with the Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against the Indemnitee.
(b)    Without diminishing or impairing the obligations of the Company set forth
in the preceding subparagraph, if, for any reason, the Indemnitee shall elect or
be required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed Proceeding in which the Company is jointly
liable with the Indemnitee (or would be if joined in such Proceeding), the
Company

2

--------------------------------------------------------------------------------




shall contribute to the amount of Expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
and paid or payable by the Indemnitee in proportion to the relative benefits
received by the Company and all officers, directors or employees of the Company
other than the Indemnitee who are jointly liable with the Indemnitee (or would
be if joined in such Proceeding), on the one hand, and the Indemnitee, on the
other hand, from the transaction from which such Proceeding arose; provided,
however, that the proportion determined on the basis of relative benefit may, to
the extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all officers, directors or employees of the
Company other than the Indemnitee who are jointly liable with the Indemnitee (or
would be if joined in such Proceeding), on the one hand, and the Indemnitee, on
the other hand, in connection with the events that resulted in such Expenses,
judgments, fines or settlement amounts, as well as any other equitable
considerations which the law may require to be considered. The relative fault of
the Company and all officers, directors or employees of the Company other than
the Indemnitee who are jointly liable with the Indemnitee (or would be if joined
in such Proceeding), on the one hand, and the Indemnitee, on the other hand,
shall be determined by reference to, among other things, the degree to which
their actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their conduct is active or passive.
(c)    The Company hereby agrees to fully indemnify and hold the Indemnitee
harmless from any claims of contribution that may be brought by officers,
directors or employees of the Company other than the Indemnitee who may be
jointly liable with the Indemnitee.
(d)    To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying the Indemnitee,
shall contribute to the amount incurred by the Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and the Indemnitee
as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (ii) the relative fault of the Company (and its directors,
officers, employees and agents) and the Indemnitee in connection with such
event(s) and/or transaction(s).
4.    Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee is, by reason of
his Corporate Status, a witness in any Proceeding to which the Indemnitee is not
a party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.
5.    Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company shall advance all Expenses incurred or reasonably
anticipated to be incurred by or on behalf of the Indemnitee in connection with
any Proceeding by reason of the Indemnitee’s Corporate Status within twenty (20)
days after the receipt by the Company of a statement or statements from the
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
shall reasonably evidence the Expenses incurred or reasonably anticipated to be
incurred by the Indemnitee and shall include or be preceded or accompanied by an
undertaking by or on behalf of the Indemnitee to repay any Expenses advanced if
it shall ultimately be determined that the Indemnitee is not entitled to be
indemnified against such Expenses. Any advances and undertakings to repay
pursuant to this Section 5 shall be unsecured and interest free. Notwithstanding
the foregoing, subsequent to an indictment of, or the filing of a civil
complaint by a U.S. federal or state governmental enforcement agency against the
Indemnitee (in any capacity, including as an employee or agent of another
enterprise and service to an employee benefit plan) entitled to or receiving
advancement

3

--------------------------------------------------------------------------------




of Expenses, the Company may, subject to applicable law (including to the extent
indemnification is required under Section 145(c) of the Delaware General
Corporation Law, as amended), terminate, reduce or place conditions upon any
future advancement of Expenses (including with respect to costs, charges,
attorneys’ fees, experts’ fees and other fees) incurred by the Indemnitee
relating to his defense thereof if (a) the Indemnitee does not prevail at trial,
enters into a plea arrangement, agrees to the entry of a final administrative or
judicial order imposing sanctions on the Indemnitee or otherwise admits, in a
Proceeding, to the alleged violation resulting in the relevant indictment or
complaint or (b) if the Company initiates an internal investigation and a
determination is made (i) by the Disinterested Directors, even though less than
a quorum, or (ii) if there are no Disinterested Directors or the Disinterested
Directors so direct, by Independent Counsel in a written opinion, that the facts
known to the decision-maker at the time such determination is made demonstrate
that the Indemnitee acted in a manner that is not indemnifiable by the Company.
6.    Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for the Indemnitee
rights of indemnity that are as favorable as may be permitted under the law and
public policy of the State of Delaware. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether the Indemnitee is entitled to indemnification under this
Agreement:
(a)    To obtain indemnification (including, but not limited to, the advancement
of Expenses and contribution by the Company) under this Agreement, the
Indemnitee shall submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to the
Indemnitee and is reasonably necessary to determine whether and to what extent
the Indemnitee is entitled to indemnification. The Secretary of the Company
shall, promptly upon receipt of such a request for indemnification, advise the
Board of Directors in writing that the Indemnitee has requested indemnification.
(b)    Upon written request by the Indemnitee for indemnification pursuant to
the first sentence of Section 6(a) hereof, a determination, if required by
applicable law, with respect to the Indemnitee’s entitlement thereto shall be
made in the specific case by one of the following four methods: (i) by a
majority vote of the Disinterested Directors, even though less than a quorum, or
(ii) by a committee of such Disinterested Directors designated by majority vote
of such Disinterested Directors, even though less than a quorum, or (iii) if
there are no such Disinterested Directors, or if such Disinterested Directors so
direct, by Independent Counsel in a written opinion, or (iv) in the absence of
Disinterested Directors and at the election of the Indemnitee, by the
stockholders.
(c)    If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected as provided in this Section 6(c). Within 20 days of receiving
a written request for Indemnification, the Company shall submit a list of three
candidates from which the Indemnitee shall have 10 days to select one or to
request a second list of three names, which the Company shall provide within 20
days of notification. If, within 60 days after submission by the Indemnitee of a
written request for indemnification pursuant to Section 6(a) hereof, no
Independent Counsel shall have been selected, either the Company or the
Indemnitee may petition the Court of Chancery of the State of Delaware or other
court of competent jurisdiction for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, the person so appointed shall act as Independent Counsel under
Section 6(b) hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 6(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this Section
6(c), regardless of the manner in which such Independent Counsel was selected or
appointed.

4

--------------------------------------------------------------------------------




(d)    In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that the Indemnitee is entitled to indemnification under this Agreement
if the Indemnitee has submitted a request for indemnification in accordance with
Section 6(a) of this Agreement. Anyone seeking to overcome this presumption
shall have the burden of proof and the burden of persuasion, by clear and
convincing evidence or unless the investigation, review and analysis of
Independent Counsel (or such other person or persons) convinces Independent
Counsel by clear and convincing evidence that the presumption should not apply.
(e)    The Indemnitee shall be deemed to have acted in good faith if the
Indemnitee’s action is based on the records or books of account of the
Enterprise (as hereinafter defined), including financial statements, or on
information supplied to the Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise. In addition, the knowledge
and/or actions, or failure to act, of any director, officer, agent or employee
of the Enterprise shall not be imputed to the Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 6(e) are satisfied, it shall in any
event be presumed that the Indemnitee has at all times acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Company. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion, by clear and convincing evidence.
(f)    If the person, persons or entity empowered or selected under this Section
6 to determine whether the Indemnitee is entitled to indemnification shall not
have made a determination within thirty (30) days after receipt by the Company
of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and the Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by the Indemnitee of
a material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 30 day period may be extended for a
reasonable time, not to exceed an additional 15 days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 6(f) shall not apply if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 6(b) of this Agreement and if (A) within 15
days after receipt by the Company of the request for such determination the
Board of Directors or the Disinterested Directors, if appropriate, resolve to
submit such determination to the stockholders for their consideration at an
annual meeting thereof to be held within 75 days after such receipt and such
determination is made thereat, or (B) a special meeting of stockholders is
called within 15 days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within 60 days after having
been so called and such determination is made thereat.
(g)    The Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board of Directors, or stockholder of the
Company shall act reasonably and in good faith in making a determination under
this Agreement of the Indemnitee’s entitlement to indemnification. Any costs or
expenses (including attorneys’ fees and disbursements) incurred by the
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of

5

--------------------------------------------------------------------------------




the determination as to the Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold the Indemnitee harmless therefrom.
(h)    The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Proceeding to
which the Indemnitee is a party is resolved in any manner other than by adverse
judgment against the Indemnitee (including, without limitation, settlement of
such Proceeding with or without payment of money or other consideration) it
shall be presumed that the Indemnitee has been successful on the merits or
otherwise in such Proceeding. Anyone seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion, by clear and convincing
evidence.
7.    Change in Control. If there is a Change in Control of the Company (other
than a Change in Control which has been approved by a majority of the Continuing
Directors) then with respect to all matters thereafter arising concerning the
rights of the Indemnitee to indemnity payments and Expense advances or
contribution amounts under this Agreement or any other agreement, the Company’s
Certificate of Incorporation, the Company’s Bylaws or other applicable law in
effect relating to claims for indemnifiable events, the provisions of clauses
(i), (ii) and (iv) of Section 6(b) shall no longer be applicable and following
such Change in Control, the Company shall seek legal advice only from
Independent Counsel. The Independent Counsel, among other things, shall render
its written opinion to the Company and the Indemnitee as to whether and to what
extent the Indemnitee would be entitled to be indemnified under this Agreement
or applicable law. The Company shall pay the reasonable fees of the Independent
Counsel referred to above and may fully indemnify the Independent Counsel
against any and all expenses (including attorneys’ fees and disbursements),
claims, liabilities and damages arising out of or relating to this Agreement.
8.    Remedies of the Indemnitee.
(a)    In the event that (i) a determination is made pursuant to Section 6 of
this Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 6(b) of this Agreement within 90 days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to this Agreement within 30 days after
receipt by the Company of a written request therefor, or (v) payment of
indemnification is not made within 30 days after a determination has been made
that the Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Section 6 of this Agreement, the Indemnitee
shall be entitled to an adjudication in an appropriate court of the State of
Delaware, or in any other court of competent jurisdiction, of his entitlement to
such indemnification. The Indemnitee shall commence such proceeding seeking an
adjudication within one year following the date on which the Indemnitee first
has the right to commence such proceeding pursuant to this Section 8(a). The
Company shall not oppose the Indemnitee’s right to seek any such adjudication.
(b)    In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 8
shall be conducted in all respects as a de novo trial, on the merits and the
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6(b).
(c)    If a determination shall have been made pursuant to Section 6(b) of this
Agreement that the Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in

6

--------------------------------------------------------------------------------




any judicial proceeding commenced pursuant to this Section 8, absent a
prohibition of such indemnification under applicable law.
(d)    In the event that the Indemnitee, pursuant to this Section 8, seeks a
judicial adjudication of his rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company shall pay on his
behalf, in advance, any and all expenses (of the types described in the
definition of Expenses in Section 15 of this Agreement) actually and reasonably
incurred by him in such judicial adjudication, regardless of whether the
Indemnitee ultimately is determined to be entitled to such indemnification,
advancement of expenses or insurance recovery.
(e)    The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 8 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.
9.    Insurance.
(a)    The Company covenants and agrees that, as long as the Indemnitee shall
continue to serve as a director or officer of the Company and thereafter so long
as the Indemnitee shall be subject to any possible Proceeding, the Company,
subject to Section 9(c) of this Agreement, shall promptly obtain and maintain in
full force and effect directors’ and officers’ liability insurance (“D&O
Insurance”) in reasonable amounts from established and reputable insurers.
(b)    In all D&O Insurance policies, the Indemnitee shall be named as an
insured in a manner that provides the Indemnitee the same rights and benefits as
are accorded to the most favorably insured of the Company’s directors and
officers.
(c)    Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain D&O Insurance if, in the sole judgment of at least 75% of the
independent directors of the Company (as independence is defined by applicable
rules of the principal securities exchange or interdealer quotation system on
which the Company’s common stock is then listed or quoted), that insurance is
not reasonably available, the premium costs for insurance are disproportionate
to the amount of coverage provided, or the coverage provided by insurance is so
limited by exclusions that it provides an insufficient benefit.  
10.    Non-Exclusivity; Survival of Rights; Subrogation.
(a)    The rights of indemnification and advancement of Expenses as provided by
this Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may at any time be entitled under applicable law, the Company’s
Certificate of Incorporation, the Company’s Bylaws, any agreement with the
Company, a vote of the Company’s stockholders or Disinterested Directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of the Indemnitee under this
Agreement in respect of any action taken or omitted by such the Indemnitee in
his Corporate Status prior to such amendment, alteration or repeal. To the
extent that a change in Section 145 of the Delaware General Corporation Law, as
amended, whether by statute or judicial decision, permits greater
indemnification than would be afforded currently under the Bylaws of the Company
or this Agreement, it is the intent of the parties hereto that the Indemnitee
shall enjoy by this Agreement the greater benefits so afforded by such change.
No right or remedy herein conferred is intended to be exclusive of any other
right or remedy, and every other right and remedy shall be

7

--------------------------------------------------------------------------------




cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
(b)    Indemnitee’s right to indemnification or advancement of expenses under
the Company’s Bylaws or Certificate of Incorporation vests at the time of the
act or omission that is the subject of the indemnification or advancement of
expenses.  Indemnitee’s right to indemnification or advancement of expenses
shall not be eliminated or impaired by any amendments to the Bylaws or
Certificate of Incorporation after the occurrence of the act or omission for
which indemnification or advancement of expenses is sought.
(c)    In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
(d)    The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
11.    Exceptions to Right of Indemnification. Notwithstanding any other
provision of this Agreement, the Indemnitee shall not be entitled to
indemnification under this Agreement or the advancement of any Expenses under
this Agreement in connection with any claim made against the Indemnitee:
(a)     for which payment has actually been made to or on behalf of the
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision;
(b)    for an accounting of profits made from the purchase and sale (or sale and
purchase) by the Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law;
(c)    in connection with any Proceeding (or any part of any Proceeding)
initiated by the Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by the Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law;
(d)    with respect to any proceeding instituted by the Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such proceeding was
not made in good faith or was frivolous; or
(e)    for any amounts paid or to be paid in settlement of any claim without the
express prior written consent of the Company. Neither the Company nor the
Indemnitee shall unreasonably withhold consent to any proposed settlement.
12.    Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period the Indemnitee is an officer
or director of the Company (or is or

8

--------------------------------------------------------------------------------




was serving at the request of the Company as a director, officer, employee
and/or agent of another Enterprise) and shall continue thereafter so long as the
Indemnitee shall be subject to any Proceeding (or any proceeding commenced under
Section 8 hereof) by reason of his Corporate Status, whether or not he is acting
or serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives. This Agreement shall
continue in effect regardless of whether the Indemnitee continues to serve as an
officer or director of the Company or any other Enterprise at the Company’s
request.
13.    Security. To the extent requested by the Indemnitee and approved by the
Board of Directors of the Company, the Company may at any time and from time to
time provide security to the Indemnitee for the Company’s obligations hereunder
through an irrevocable bank line of credit, funded trust or other collateral.
Any such security, once provided to the Indemnitee, may not be revoked or
released without the prior written consent of the Indemnitee.
14.    Enforcement.
(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
the Indemnitee to serve as an officer and/or director of the Company, and the
Company acknowledges that the Indemnitee is relying upon this Agreement in
serving as an officer or director of the Company.
(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof.
15.    Definitions. For purposes of this Agreement:
(a)    A “Change in Control” shall be deemed to have occurred if (i) any Person
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities Beneficially Owned by such Person any securities
acquired directly from the Company) representing 50% or more of the total voting
power represented by the Company’s then outstanding voting securities, excluding
any Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (A) of subsection (iii) below; or (ii) the following
individuals cease for any reason to constitute a majority of the number of
directors then serving: individuals who, on the date of this Agreement,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company’s stockholders
was approved or recommended by a vote of at least a two-thirds of the directors
then still in office who either were directors on the date of this Agreement or
whose appointment, election or nomination for election was previously so
approved or recommended; or (iii) there is consummated a merger or consolidation
of the Company with any other corporation other than (A) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (B)

9

--------------------------------------------------------------------------------




a merger or consolidation effected to implement a re-capitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities Beneficially Owned by such Person any securities acquired
directly from the Company) representing 50% or more of the combined voting power
of the Company’s then outstanding securities; or (iv) the stockholders of the
Company approve a plan of complete liquidation or dissolution of the Company or
there is consummated an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity at least 75% of the combined voting power of the voting securities
of which are owned by Persons in substantially the same proportions as their
ownership of the Company immediately prior to such sale. Notwithstanding the
foregoing, a Change in Control shall not be deemed to have occurred by virtue of
the consummation of any transaction or series of integrated transactions
immediately following which the holders of the Company’s voting securities
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Corporation immediately following such
transaction or series of transactions.
(b)    “Corporate Status” describes the status of a person who is or was a
director, officer, employee and/or agent or fiduciary of the Company or of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise which such person is or was serving at the express written
request of the Company.
(c)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by the Indemnitee.
(d)    “Enterprise” shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which the Indemnitee is or was serving at the express written request of the
Company as a director, officer, employee, agent or fiduciary.
(e)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
(f)    “Expenses” shall include all reasonable attorneys’ fees, paralegal fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
participating in or preparing to participate in (including on appeal) a
Proceeding, without limitation the premium, security for, and other costs
relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent. Expenses, however, shall not include amounts paid in settlement by
the Indemnitee or the amount of judgments or fines against the Indemnitee.
“Expenses” shall also include such amounts as are necessary to place Indemnitee
in the same after-tax position (after giving effect to all applicable taxes) as
Indemnitee would have been in had no such tax been determined to apply to such
payments. Also, in this Agreement “witness” includes responding (or objecting)
to a discovery request, whether in writing or in an oral deposition, in any
Proceeding.
(g)    “Independent Counsel” shall mean a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or its
affiliates or the Indemnitee in any matter material to either such party (other
than with respect to matters concerning the Indemnitee under this Agreement, or
of other indemnitees under similar indemnification agreements), or (ii) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term

10

--------------------------------------------------------------------------------




“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or the Indemnitee in an action to
determine the Indemnitee’s rights under this Agreement. The Company agrees to
pay the reasonable fees of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all Expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.
(h)    “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, except that such term shall not include (i) the Company, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation, (iii) an underwriter temporarily holding securities pursuant to
an offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
(i)    “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation (including
internal investigations), inquiry, subpoena, administrative or legislative
hearing or request for information, or any other actual, threatened or completed
proceeding (including, without limitation, any securities laws action, suit,
arbitration, alternative dispute resolution mechanism, hearing or procedure),
whether brought by or in the right of the Company or otherwise and whether
civil, criminal, administrative, arbitrative or investigative, in which the
Indemnitee was, is or will be involved as a party or otherwise, by reason of the
fact that the Indemnitee is or was an officer or director of the Company, by
reason of any action taken by him or of any inaction on his part while acting as
an officer or director of the Company, or by reason of the fact that he is or
was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
Enterprise, in each case whether or not he is acting or serving in any such
capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement. Proceeding includes one
pending on or before the date of this Agreement, but excludes one initiated by
the Indemnitee pursuant to Section 8 of this Agreement to enforce his rights
under this Agreement.
16.    Severability. If any provision or provisions of this Agreement shall be
held by a court of competent jurisdiction to be invalid, void, illegal or
otherwise unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law; and
(b) to the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
17.    Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
18.    Notice by Indemnitee. The Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification covered hereunder. The failure
to so notify the Company shall not relieve the Company of any obligation which
it

11

--------------------------------------------------------------------------------




may have to the Indemnitee under this Agreement or otherwise unless and only to
the extent that such failure or delay materially prejudices the Company.
19.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:
(a)    If to the Indemnitee, to the address below the Indemnitee’s signature
hereto.
(b)    If to the Company, to:
Glowpoint, Inc.
1776 Lincoln Avenue, Suite 1300
Denver, CO 80203 
Attention: Chief Executive Officer
Tel: (303) 640-3830
Fax: (303) 640-3840
Email: pholst@glowpoint.com
With a copy to:
Davis Graham & Stubbs LLP
1550 Seventeenth Street, Suite 500
Denver, CO 80202
Attention: Kristin L. Lentz
Tel: (303) 892-7334Fax: (303) 893-1379
Email: kristin.lentz@dgslaw.com


or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.
20.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.
21.    Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
22.    Governing Law. The parties agree that this Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware without application of the conflict of laws principles thereof.
23.    Gender. Use of the masculine pronoun shall be deemed to include usage of
the feminine pronoun where appropriate.
[Signature page follows.]

12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.


COMPANY:
                    
GLOWPOINT, INC.


                    
By:                    
Name:                    
Title:                    
                    




INDEMNITEE:




                                        
[Name]


Address:                
                                        
                                        



13